Citation Nr: 0500586	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for hepatitis 
on the merits is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The agency of original jurisdiction denied service 
connection for hepatitis in December 1971; the veteran was 
advised of that determination and of his appellate rights by 
correspondence issued that month.  

3.  The veteran did not initiate a timely appeal from the 
December 1971 determination.  

4.  The agency of original jurisdiction denied service 
connection for hepatitis again in November 1973 and notified 
the veteran of that decision by a letter dated that month.  

5.  The veteran attempted to reopen his claim for service 
connection for hepatitis in February 2002.  

6.  The evidence received into the record since the prior 
rating decisions includes reports of VA and private treatment 
records showing a current diagnosis of hepatitis C, an April 
2002 VA medical opinion that suggests an etiological 
relationship between the veteran's hepatitis C and his 
military service and additional service medical records 
showing treatment for hepatitis.  


CONCLUSIONS OF LAW

1.  The December 1971 denial of service connection for 
hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material has been received to reopen the claim of 
entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1971, the agency of original jurisdiction denied 
service connection for hepatitis.  No rating decision is of 
record; but the veteran was notified of that determination by 
a letter dated that month.  In addition, by VA Form 21-4107, 
Notice of Right to Appeal, the originating agency notified 
the veteran of his appellate rights.  Specifically, the 
veteran was advised that he might initiate an appeal to the 
Board by filing a notice of disagreement at any time within 
one year from the date of the letter.  In the absence of a 
timely appeal, the decision would become final.  

The veteran did not initiate a timely appeal from the 
December 1971 determination.  Instead, he filed another claim 
for service connection for hepatitis in November 1973.  
Again, the agency of original jurisdiction denied service 
connection in November 1973 and notified the veteran of that 
decision by a letter dated that month.  There is no 
indication that the originating agency informed the veteran 
of his appellate rights at that time.  

The veteran attempted to reopen his claim for service 
connection for hepatitis in February 2002.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating.  38 C.F.R. § 3.156(a) (2004).  

The evidence received into the record since the December 1971 
rating decision includes of reports of private medical 
treatment from M. S. Weissman, M.D. that show that repeated 
tests in February 2002, for hepatitis C were reactive.  

Reports of VA outpatient treatment, dated in March 2002, show 
that the veteran has been diagnosed with chronic hepatitis C.  
A liver sonogram conducted in April 2004 was unremarkable.  
Testing for hepatitis C antibodies was positive.  An April 
2002 report reflects the medical opinion that "any medical 
condition or diagnosis (including all diagnoses and symptoms 
documented for this patient) could possibly be related to 
exposure to herbicides during prior service in Viet Nam."  

Finally, additional service medical records were received in 
April 2004.  These records show treatment for recurrent 
hepatitis from June 1971.   

The evidence received since the December 1971 final decision 
is new, inasmuch as it was not previously of record.  In 
addition it is material as it suggests that the veteran 
currently has hepatitis C that may be associated with his 
military service.  In view of the foregoing, the Board finds 
that the veteran has presented new and material evidence to 
reopen the claim for service connection for hepatitis.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis.  To 
this extent, the claim is allowed.  


REMAND

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

Prior to completing its review of entitlement to service 
connection for hepatitis C on the merits, the Board requires 
additional development.  An examination is required to 
specifically confirm or rule out the diagnosis of hepatitis C 
and to obtain a medical opinion to establish or rule out an 
inservice origin for the condition.  

In view of the foregoing, the case is remanded the RO for the 
following actions:

1.  Afford the veteran a VA examination 
in order to determine the existence and 
the etiology of hepatitis.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has hepatitis C associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the following 
question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current hepatitis C is 
causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


